John A. Fogleman, Justice, concurring. I concur in the majority view, but am uncertain about the propriety of the matter argued as coming within the purview of judicial notice. Still, jurors are not required to set aside their common knowledge and they have a right to consider the evidence in the light of their own observations and experience in the affairs of life, as the prosecuting attorney pointed out to them. See Rogers v. Stillman, 223 Ark. 779, 268 S.W. 2d 614; Kroger Grocery & Baking Co. v. Woods, 205 Ark. 131, 167 S.W. 2d 869; Graysonia-Nashville Lumber Co. v. Carroll, 102 Ark. 460, 144 S.W. 519. The appropriate and universal application of this principle is found at 23A CJS 992, Criminal Law, § 1373, viz: In a criminal prosecution the jury are entitled to consider and construe the evidence adduced in the light of their own knowledge, intelligence, experience, and observations in the affairs of life, and in reaching their verdict jurors may properly consider matters which are common knowledge, such as the alcoholic and intoxicating qualities of whiskey, or the intoxicating nature of alcoholic liquors generally, and they may use their general knowledge of the nature of commonly used articles, such as a pocket knife. See also, 75 Am. Jur. 2d 860, Trial, § 1019. It is appropriate that jurors be so instructed. 75 Am. Jur. 2d 769, Trial, § 901; 23A CJS 721, Criminal Law, § 1296. In considering the asserted error, it must be remembered that the trial judge must be accorded a wide latitude of discretion in controlling jury arguments. Parrott v. State, 246 Ark. 672, 439 S.W. 2d 924. It is also necessary that counsel be allowed a wide range in jury arguments and much must be left to the good sense and sound judgment of the jury. Hall v. State, 161 Ark. 453, 257 S.W. 61; Cravens v. State, 95 Ark. 321, 128 S.W. 1037; Melton v. State, 212 Ark. 968, 209 S.W. 2d 99. Certainly it is not prejudicial for an attorney to make comments which are a matter of common and general knowledge. See, Vaughan v. State, 58 Ark. 353, 24 S.W. 885. Labelling heroin as the worst of drugs or the worst type of drugs that can be had should fall in that category, even if the additional remarks did not. The most that can be said with reference to remarks that this particular drug was the most damaging to society and that it would seem like the whole moral fabric of the community is deteriorating, when young people find it necessary to inject it into their bodies, could not be taken as more than the expression of the prosecuting attorney’s opinion. The mere expression of the opinion of counsel is not ground for reversal unless it is so flagrant as to arouse passion and prejudice, is made for that purpose and necessarily has that effect. Adams v. State, 176 Ark. 916, 5 S.W. 2d 946. It was held in Cravens v. State, supra, that there was no prejudicial error in the statement of a prosecuting attorney’s expression of opinion in the following language: ... “I have seen defendants convicted on weaker testimo' ny and never knew but one to be acquitted on as strong testimony, and that man walked out of this courtroom a free man, released by a jury, and that people said they did not see how they did it.” It has also been held that the statement by the prosecuting attorney that “this was no ordinary case” was not reversible error. Powell v. State, 173 Ark. 450, 292 S.W. 699. In Spier v. State, 157 Ark. 283, 248 S.W. 281, in which the appellant was accused of murdering his brother as the culmination of a quarrel growing out of a charge that appellant had ravished his brother’s wife, we held the following statements proper as expressions of opinions only: “2, The defendant shed more tears in the last 24 hours than he had shed for years prior to the trial; that he should have gone to the grave of his deceased brother at the time of his funeral and shed some tears; that the evidence showed that he didn’t shed any at that time. “3. When Charlie Spier ravished the wife of deceased he forfeited the right to live, under the law. “4. The man who would ravish his brother’s wife and later murder him would fabricate a defense just like Charlie Spier had done.” The prosecuting attorney also had a right to attempt to impress the jury with the seriousness of the crime by a statement of his opinion. Byrd v. State, 76 Ark. 286, 88 S.W. 974. In Byrd, we held that a statement that “the case is so cruel and barbarous that it is without a parallel in the history of crime” was an expression of opinion as to the gravity of the crime which afforded no basis for reversible error. We would not be justified in finding an abuse of the trial court’s broad latitude of discretion to permit a wide range of argument by the prosecuting attorney in this case on the basis of the facts and opinions stated. I would affirm the judgment.